Name: Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women
 Type: Decision
 Subject Matter: social affairs;  European construction;  demography and population;  management
 Date Published: 2000-02-09

 Avis juridique important|32000D0293Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women Official Journal L 034 , 09/02/2000 P. 0001 - 0005DECISION No 293/2000/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 24 January 2000adopting a programme of Community action (the Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and womenTHE EUROPEAN PARLIAMENT ANDTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),Whereas:(1) Physical, sexual and psychological violence against children, young persons and women constitutes a breach of their right to life, safety, freedom, dignity and physical and emotional integrity and a serious threat to the physical and mental health of the victims of such violence; the effects of such violence are so widespread throughout the Community as to constitute a major health scourge.(2) It is important to recognise the serious immediate and long-term implications for health, psychological and social development, and for the equal opportunities of those concerned, that violence has for individuals, families and communities and the high social and economic costs to society as a whole.(3) According to the World Health Organisation's definition, health is a state of complete physical, mental and social well-being and not merely the absence of disease or infirmity; in accordance with Article 3(p) of the Treaty, Community action is to include a contribution to the attainment of a high level of health protection.(4) These principles are recognised in the United Nations Convention of 1979 on the elimination of all forms of discrimination against women, the United Nations Convention of 1989 on the rights of the child, the Vienna Declaration of 1993 on the elimination of violence against women, the Declaration and Platform of Action adopted at the IVth Conference on women held in Beijing in 1995, the Declaration and the Plan of Action against the sex trade and the exploitation of minors adopted at the Stockholm Conference in 1996, and the Lisbon Declaration of 1998 on youth policies and programmes of the world conference of ministers of youth.(5) The European Union has taken action in the field of justice and home affairs in particular by the Joint Action of 24 February 1997 concerning action to combat trafficking in human beings and sexual exploitation of children(5); the criminal law aspects of violence are a matter for the Member States.(6) The European Parliament, in its Resolutions of 18 January 1996 on trafficking in human beings(6), of 19 September 1996 on minors who are victims of violence(7), of 12 December 1996 on measures to protect minors in the European Union(8) and of 16 September 1997 on the need to establish a European Union-wide campaign for zero tolerance of violence against women(9) and of 16 December 1997 on trafficking in women for the purpose of sexual exploitation(10) has called upon the Commission to draw up and implement action programmes to combat such violence.(7) The Commission, in its Communication of 24 November 1993 on the framework for action in the field of public health, identified, inter alia, the prevention of injuries as an important area for action in the public health field; in this framework on 8 February 1999 Decision No 372/1999/EC of the European Parliament and of the Council was adopted on a programme of Community action on injury prevention(11).(8) By providing support for acquiring better knowledge and understanding of, and wider dissemination of information about violence against children, young persons and women and by developing actions complementary to existing Community programmes and actions, while avoiding unnecessary duplication, this programme will contribute greatly to curbing exploitation and ensuring a high level of human health protection, taking into account its physical, mental and social aspects, and a high quality of life.(9) Direct action concerning violence against children, young persons and women is in essence part of Member States' activity at national, regional or local level.(10) The Community can provide added value to the actions of Member States concerning the prevention of violence, including violence in the form of sexual exploitation and abuse perpetrated against children, young persons and women through the dissemination and the exchange of information and experience, promoting an innovative approach, the joint establishment of priorities, the development of networking as appropriate, the selection of Community-wide projects and the motivation and mobilisation of all parties concerned.(11) This programme can bring added value by identifying and stimulating good practice, by encouraging innovation and by exchanging relevant experience of actions undertaken in the Member States, including an exchange of information relating to the various laws and the results achieved.(12) Therefore, in accordance with the principles of subsidiarity and proportionality as set out in Article 5 of the Treaty, the objectives of the proposed measure can be better achieved by the Community; this Decision confines itself to the minimum required in order to achieve those objectives and does not go beyond what is necessary for that purpose.(13) Active partnership between the Commission, the Member States and non-governmental organisations (NGOs) and in particular organisations concerned with the welfare and quality of life of children, young persons and women needs to be promoted in this area and synergy between all the relevant policies and measures encouraged by promoting cooperation between NGOs, other organisations and national, regional and local authorities.(14) In order to achieve the objectives of the programme and use the resources available in the most efficient way, the areas in which work is to be done must be carefully chosen by selecting projects which offer a greater Community added value and show the way towards trying out and disseminating innovative ideas to prevent violence, in the context of a multidisciplinary approach.(15) Cooperation with the international organisations competent in the fields covered by the programme and with third countries should be fostered, as well as with all those likely to be involved in preventing violence.(16) Provision should be made for opening up this programme to participation by the applicant countries in the pre-accession phase, in accordance with the conditions established in the relevant agreements, particularly the Association Agreements and the additional protocols to those Agreements.(17) In order to increase the value and impact of the programme, a continuous assessment of the actions undertaken should be carried out, with particular regard to their effectiveness and the achievement of the objectives set and with a view, where appropriate, to making the necessary adjustments.(18) This programme should be of a four-year duration in order to allow sufficient time for actions to be implemented to achieve the objectives set.(19) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(12).(20) This Decision lays down for the entire duration of the programme a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure(13),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programme1. A programme of Community action to fight violence towards children, young persons and women, is hereby adopted for the period 1 January 2000 to 31 December 2003.2. This programme aims to contribute towards ensuring a high level of protection of physical and mental health by the protection of children, young persons and women against violence (including violence in the form of sexual exploitation and abuse), by the prevention of violence and by the provision of support for the victims of violence, in order, in particular, to prevent future exposure to violence. It further aims to assist and encourage NGOs and other organisations active in this field. By so doing, the programme will contribute to social well-being.3. The actions to be implemented under the programme, as set out in the Annex, are intended to promote:(a) transnational actions to set up multidisciplinary networks and to ensure exchange of information, best practice and cooperation at Community level;(b) transnational actions aimed at raising public awareness;(c) complementary actions.Article 2Implementation1. The Commission shall ensure implementation, in close cooperation with the Member States, of the actions referred to in Article 1(3) in accordance with Article 5.2. The Commission shall, after consultations with the Member States, cooperate with institutions and organisations active in the field of prevention of and protection against violence against children, young persons and women, and of the support of victims. It shall encourage, in particular, transnational cooperation between NGOs and national, regional and local authorities.3. The Commission shall take account of activities carried out in this field at national, regional and local level. It shall also ensure a balanced approach in respect of the target groups.4. The actions undertaken shall involve a significant number of Member States.Article 3Budget1. The financial framework for the implementation of the four-year programme (2000 to 2003) is hereby set at EUR 20 million.2. The annual appropriations shall be established by the Budgetary Authority within the limits of the financial perspectives.3. The Community contribution shall vary according to the nature of the action. It may not exceed 80 % of the total cost of the action.Article 4Consistency and complementarityThe Commission shall ensure that there is consistency and complementarity between the Community actions to be implemented under the programme and those implemented under other relevant Community programmes and measures, including future developments in the field of public health.Article 5Implementing measures1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 6(2):(a) the annual plan of work for the implementation of the measures in the programme, including the budgetary implications and selection criteria;(b) the general balance between the various sections of the programme;(c) the procedures for coordination with programmes and initiatives which are of direct relevance to achievement of the aim of this programme;(d) the arrangements for cooperating with the third countries and international organisations referred to in Article 8;(e) the procedures for monitoring and evaluating the programme.2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 6(3).Article 6Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedures.Article 7Participation of the EFTA/EEA countries, the associated central and eastern European countries, Cyprus, Malta and TurkeyThis programme shall be open to the participation of:- the EFTA/EEA countries, in accordance with the conditions established in the EEA Ageement,- the associated central and eastern European countries, in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils,- Cyprus, funded by additional appropriations in accordance with procedures to be agreed with that country,- Malta and Turkey, funded by additional appropriations in accordance with the provisions of the Treaty.Article 8International cooperationSubject to Article 300 of the Treaty, in the course of implementing the programme, cooperation with third countries and with international organisations competent in the fields covered by the programme shall be fostered as well as with all those likely to be involved in preventing and protecting against all forms of violence.Article 9Monitoring and evaluation1. In the implementation of this Decision, the Commission shall take the necessary measures to ensure the monitoring and continuous evaluation of the programme taking account of the general and specific objectives referred to in Article 1 and in the Annex.2. During the second year of the programme, the Commission shall present an evaluation report to the European Parliament and to the Council.3. The Commission shall submit a final report to the European Parliament and the Council on completion of the programme.4. The Commission shall incorporate into the reports referred to in paragraphs 2 and 3 information on Community financing in the various fields of action and on complementarity with the other actions referred to in Article 4, as well as the results of the evaluations. It shall also send the reports to the Economic and Social Committee and the Committee of the Regions.Article 10Entry into forceThis Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 24 January 2000.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentJ. GAMA(1) OJ C 259, 18.8.1998, p. 2,OJ C 89, 30.3.1999, p. 42 andOJ C 162, 9.6.1999, p. 11.(2) OJ C 169, 16.6.1999, p. 35.(3) OJ C 89, 30.3.1999, p. 42.(4) Opinion of the European Parliament of 16 April 1999 (OJ C 219, 30.7.1999, p. 497); Council common position of 13 September 1999 (OJ C 317, 4.11.1999, p. 1); Decision of the European Parliament of 17 November 1999 (not yet published in the Official Journal) and Council Decision of 13 December 1999.(5) OJ L 63, 4.3.1997, p. 2.(6) OJ C 32, 5.2.1996, p. 88.(7) OJ C 320, 28.10.1996, p. 190.(8) OJ C 20, 20.1.1997, p. 170.(9) OJ C 304, 6.10.1997, p. 55.(10) OJ C 14, 19.1.1998, p. 39.(11) OJ L 46, 20.2.1999, p. 1.(12) OJ L 184, 17.7.1999, p. 23.(13) OJ C 172, 18.6.1999, p. 1.ANNEXSPECIFIC OBJECTIVES AND ACTIONSI. TRANSNATIONAL ACTIONS TO SET UP MULTIDISCIPLINARY NETWORKS AND TO ENSURE EXCHANGE OF INFORMATION, BEST PRACTICE AND COOPERATION AT COMMUNITY LEVELObjective:To support and encourage both non-governmental organisations (NGOs) and other organisations including public authorities active in the fight against violence to work together1. Support for the establishment and strengthening of multidisciplinary networks and the encouragement and support of cooperation between NGOs and the various organisations and public bodies at national, regional and local level, in order to improve on both sides the level of knowledge and understanding of each other's role and to facilitate the exchange of relevant information.2. Stimulation and exchange of best practice, including pilot projects, at Community level on the prevention of violence and on the support and protection of children, young persons and women.The networks shall in particular carry out activities to address the problems of violence that will:1. produce a common framework for analysis of violence, including the definition of different types of violence, the causes of violence and all its consequences;2. measure the real impact of the different types of violence within Europe on victims and society, in order to establish an appropriate response;3. assess the types and effectiveness of measures and practices to prevent and detect violence including violence in the form of sexual exploitation and abuse and to provide support for victims of violence, in order, in particular, to prevent future exposure to violence.II. TRANSNATIONAL ACTIONS AIMED AT RAISING PUBLIC AWARENESSObjective:To support the raising of public awareness of violence and the prevention of violence against children, young persons and women, including the victims of trafficking for the purpose of sexual exploitation, commercial sexual exploitation and other sexual abuse1. Encouragement of information campaigns in cooperation with the Member States and pilot projects with European added-value and awareness-raising activities among the general public and in particular, among children and young persons, educators and other categories involved as well as among the media about potential risks of violence and of ways of avoiding them, including knowledge of legislative measures, health education and training in the context of the fight against violence.2. Development of a Community-wide information source to assist and inform NGOs and public bodies of publicly available information compiled by governmental, NGO and academic sources relevant to the field of violence, its prevention and the support of victims, and the means to prevent violence, as well as the provision of information about all measures and programmes on this subject under the auspices of the Community. This should enable information to be integrated into all relevant information systems.3. Studies in the field of violence and sexual abuse and the means of their prevention with the aim, inter alia, of identifying the most effective procedures and policies for preventing violence, for supporting victims of violence, in order, in particular, to prevent future exposure to violence, and for examining the social and economic costs, in order to establish appropriate responses to this phenomenon.4. Improvement of recognition, reporting and management of the consequences of violence.III. COMPLEMENTARY ACTIONSIn carrying out the programme, the Commission, in compliance with Articles 2 and 5 of the Decision, can have recourse to technical assistance organisations the financing of which shall be provided for within the overall financial framework for the programme. It can, under the same conditions, have recourse to experts. Furthermore, the Commission will be able to organise seminars, colloquia or other meetings of experts, likely to facilitate the implementation of the programme and enhance information, publication and dissemination actions.